Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 09/08/2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/04/2020 and 07/02/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (KR-20160121105-A, as cited in the IDS filed 09/04/20 and Restriction requirement dated 7/18/22, with citations below to an English translation attached to the 7/18/22 Restriction requirement).  
Regarding claim 1, Woo teaches an electrode assembly (electrode assembly 2000, Woo [0031-0038, 0078] and Fig. 5) comprising: 
a radical unit (stack unit 1301, Woo [0018, 0032] and Fig. 5) in which electrodes and separators are alternately stacked (anodes 1311, separation membranes 1315, cathodes 1313; Woo Fig. 5 and [0018, 0032, 0078]), 
the radical unit having one electrode stacked at an uppermost end (upper-most anode 1311 within stack unit 1301 in Woo Fig. 5); and 
a separation sheet disposed at the uppermost end of the radical unit (lower separation membrane 1355 of auxiliary unit atop upper-most anode 1311, Woo Figs. 5-6 and [0032-0033]), 
wherein the separation sheet comprises: 
a separation part disposed at the uppermost end of the radical unit (horizontal portion of inner/lower sheet 1355 in Woo Figs. 5-6, annotated below); and 
a pair of side surface protection parts (left and right vertical sides of inner sheet 1355 in Woo Figs. 5-6, annotated below), 
each of the pair of side surface protection parts connected to a side surface of the separation part and folded to contact a side portion of the radical unit to cover the side portion of the radical unit (extending membrane portions at sides S shaped to cover sides of stack unit 1301 per Woo [0033-0035]; folded/bent shape of extended side portions of inner 1355 to cover sides of 1301 shown in Woo Figs. 4-5).

    PNG
    media_image1.png
    477
    590
    media_image1.png
    Greyscale


Regarding claim 2, Woo teaches the limitations of claim 1 above and teaches the side surface protection parts adhere (adhesive coating can be applied to separation membrane, Woo [0061-0062]) to side surfaces of each of the separators provided in the radical unit (membrane 1355 touches separator 1315 at their sides per Woo Fig. 5 and would thus be adhered thereto when membrane coated with adhesive per [0060-0062]).

Regarding claim 9, Woo teaches the limitations of claim 1 above and teaches a fixing tape attached to surround the radical unit and the separation sheet (outer tape 1370 around separation membrane 1355, which is around stack unit 1301, to tightly wrap; Woo [0039-0040] and Fig. 6).

Regarding claim 10, Woo teaches the limitations of claim 1 above and teaches the assembly  further comprising an electrode (anode 1353, Woo [0032-0033]) disposed on an uppermost end side of the separation sheet (anode 1353 is on upper side of inner/lower separation membrane 1355, Woo Fig. 5)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claim 2 above, and further in view of Ko et al. (US 2015/0340729 A1).
Regarding claim 3, Woo teaches the limitations of claim 2 above but fails to explicitly teach adhesion between the side surface protection parts and the side surfaces of the separators is less than adhesion between each of the electrodes and the separators in the radical unit.
Woo does teach in [0067] that adhesion between the electrode and the separator in the main/stack units (i.e., between 1311/1315/1313 within 1301) is larger than the adhesion between the base units (i.e., between adjacent assemblies 2000 inclusive of stack units 1301 and auxiliary separation units 1350).
Ko, which is analogous in the art of stacked radical units surrounded by a separation sheet (Ko Figs. 22-25), similarly teaches that the adhesive strength between the electrode and the separator in the radical unit may be greater than that between adjacent radical units in the cell stack part for the purpose of being able to disassemble the cell stack part such that the electrode assembly may be separated into the radical units due to the difference in the adhesive strength  (Ko [0056] and Ko claim 9).  
It would have been obvious to one of ordinary skill in the art to ensure that the adhesive strength within the electrode/separator stack components was greater that the adhesive strength between these components and the auxiliary separation unit (inclusive of side separation parts) within the overall cell stack in the Woo invention with a motivation to be able to disassemble adjacent radical units from within the overall cell stack and recombine as taught by Ko.
Thereby, claim 3 is rendered obvious.

Regarding claim 4, Woo teaches the limitations of claim 2 above and teaches the radical unit and the separation sheet adhere to each other with adhesion less than adhesion between each of the electrodes and th
Woo does teach in [0067] that adhesion between the electrode and the separator in the main/stack units (i.e., between 1311/1315/1313 within 1301) is larger than the adhesion between the base units (i.e., between adjacent assemblies 2000 inclusive of stack units 1301 and auxiliary separation units 1350).
Ko, which is analogous in the art of stacked radical units surrounded by a separation sheet (Ko Figs. 22-25), similarly teaches that the adhesive strength between the electrode and the separator in the radical unit may be greater than that between the radical units in the cell stack part, or that adhesion strength between adjacent radical units may not be provided, for the purpose of being able to disassemble the cell stack part such that the electrode assembly may be separated into the radical units due to the difference in the adhesive strength  (Ko [0056] and Ko claim 9).  
It would have been obvious to one of ordinary skill in the art to ensure that the adhesive strength within the radical unit components was greater that the adhesive strength between the radical units and the auxiliary separation unit within the overall cell stack in the Woo invention with a motivation to be able to disassemble adjacent radical units from within the overall cell stack and recombine as taught by Ko.
Thereby, claim 4 is rendered obvious.

Claim(s) 5-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claim 1 above, and further in view of Minamigata (JP 2014-011115 A, as cited in the 7/2/21 IDS with citations below to a machine translation also provided in the IDS).
Regarding claim 5, Woo teaches the limitations of claim 1 above but fails to teach the separation sheet further comprises a pair of bottom surface protection parts, each of the pair of bottom surface protection parts connected to a lower end surface of one of the side surface protection parts and folded to contact a lowermost end surface of the radical unit.
Minamigata, which is analogous in the art of laminated electrode assemblies surrounded by a separation/insulation sheet (Minamigata abstract), teaches a laminated electrode assembly 14 of alternating electrode and separator layers (Minamigata Figs. 3-4) and teaches insulating sheet 61 atop the uppermost electrode (sheet portion 61b on surface 14b, which is uppermost in the stacking direction, Minamigata Fig. 4) with a pair of side protection parts around edges of the electrodes and separators within the stack (insulating sheet 61 protects against short circuit, Minamigata [0036]; left/right side portions 61d/e surrounding edges 14d/e, Figs. 2 and 4), further teaching a bottom surface protection part (portion 61a at bottom surface 14a, Minamigata Figs. 2 and 4) connected to a lower end surface of one of the side surface protection parts (61a connected to 61d/e, Figs. 2 and 4) and folded to contact a lowermost end surface of the radical unit (insulating sheet folds to have a box shape surrounding all six sides 14a-14f of electrode stack unit 14 per Minamigata [0037] and Fig. 2; 61 shown including bottom protection/insulating portion 61a at bottom of Fig. 4). 
Minamigata fails to explicitly teach a pair of bottom surface protection parts but does teach the singular bottom surface protection part 61a having recessed part 71 formed therein so that sticking region S may be divided and that the shape of recess 71 within protection sheet 61 is shaped to accommodate fixing tape 51 in region S (Minamigata [0040] and Fig. 2), further teaching that there is a gap which can have a prescribed clearance between tape 51 and insulating sheet 61 to prevent short circuiting ([0046]). Minamigata [0053] teaches that such is beneficial to disperse the insulation load between sheet 61 and tape 51. Thus, these teachings teach toward optimizing the gap between tape 51 and sheet 61 by changing the shape of recess 71 in order to tailor the load distribution between 51 and 61. Thereby, it would be within the ambit of a skilled artisan to change the shape of the recess 71 to extend across surface 61a (bottom surface of stacking direction per Fig. 4) of sheet 61 and instead place tape 51 farther across surface 14a of the radical unit to achieve a differently dispersed insulation load, ultimately splitting 61a into multiple regions and reading on the instant limitation of “a pair of bottom surface protection parts”. Further, the optimization and change in shape support a conclusion of obviousness; MPEP 2144.05 II and MPEP 2144.04 IV B.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the separation membrane/sheet of Woo to have the additional protection portion(s) taught by Minamigata with the motivation of achieving further insulation and short-circuit protection at the bottom of the unit stack in addition to protecting the top and sides thereof.
Thus, instant claim 5 is rendered obvious.

Regarding claim 6, modified Woo teaches the limitations of claim 5 above and teaches a portion or the whole of the bottom surface protection parts adhere to the lowermost end surface of the radical unit (adhesive coating can be applied to separation membrane per Woo [0061-0062]; thus, when the membrane shape was modified per claim 5 to also protect the bottom of the radical unit, there would be adherence at the claimed location).

Regarding claim 7, modified Woo teaches the limitations of claim 1 above but fails to teach the separation sheet further comprises a surface protection part connected to each side surface of each of the side surface protection parts and folded to contact front and rear sides of the radical unit.
Minamigata, which is analogous in the art of laminated electrode assemblies surrounded by a separation/insulation sheet (Minamigata abstract), teaches a laminated electrode assembly 14 of alternating electrode and separator layers (Minamigata Figs. 3-4) and teaches insulating sheet 61 atop the uppermost electrode (sheet portion 61b on surface 14b, which is uppermost in the stacking direction, Minamigata Fig. 4) with a pair of side protection parts around edges of the electrodes and separators within the stack (insulating sheet 61 protects against short circuit, Minamigata [0036]; left/right side portions 61d/e surrounding edges 14d/e, Figs. 2 and 4), further teaching a surface protection part connected to each side surface of each of the side surface protection parts and folded to contact front and rear sides of the radical unit (portion of sheet 61 between folding lines 61ba and 61aa contact radical unit surface 14c while portions 62 contact opposite radical unit surface 14f, Minamigata Figs. 1-2). Minamigata [0036] teaches insulating sheet 61 protects against short circuit, while [0037] teaches that insulating sheet folds to have a box shape surrounding all six sides 14a-14f of electrode stack unit 14. Therefore, all six surfaces of radical unit 14 are protected from short circuiting at desired location by protection sheet 61.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the shape of the separation sheet of Woo to fold around and protect all surfaces of the radical unit as needed, including the front and rear surfaces, as taught by Minamigata with the motivation of achieving short circuit protection on all surfaces. Additionally, the change in shape supports a conclusion of obviousness when expected results (e.g., additional protection on front and rear surfaces) per MPEP 2144.04 IV B.
Thus, claim 7 is rendered obvious.

Regarding claim 11, Woo teaches the limitations of claim 1 above but fails to explicitly teach a cutoff line is formed on a boundary between the separation part and each of the side surface protection parts.
However, per the broadest reasonable interpretation, a “cutoff line” refers to an area of the separation sheet which is capable of being cut. Thus, the separation sheet 1355 of Woo could be cut at the edge boundaries between the horizontal top separation part and vertical side protection parts (seen in Woo figs. 5-6) as needed, reading on a “cutoff line” at each boundary.
Additionally, Minamigata, which is analogous in the art of laminated electrode assemblies surrounded by a separation/insulation sheet (Minamigata abstract), teaches a laminated electrode assembly 14 of alternating electrode and separator layers (Minamigata Figs. 3-4) and teaches insulating sheet 61 atop the uppermost electrode (sheet portion 61b on surface 14b, which is uppermost in the stacking direction, Minamigata Fig. 4) with a pair of side protection parts around edges of the electrodes and separators within the stack (insulating sheet 61 protects against short circuit, Minamigata [0036]; left/right side portions 61d/e surrounding edges 14d/e, Figs. 2 and 4 – see annotation below). Minamigata further teaches lines 72 which are incisions (i.e., cuts) at the boundaries of side surface protection parts 61d/e (Minamigata [0043]); Minamigata [0043] teaches these boundary cutoff lines are beneficial to allow for separate bending and folding of the various surfaces of the protection sheet 61.

    PNG
    media_image2.png
    455
    579
    media_image2.png
    Greyscale

It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the separation sheet of Woo to have the cutoff lines taught by Minamigata at desired boundary/edge folding locations with the motivation of achieving the capability of separate folding of the sheet as desired. 
Thus, instant claim 11 is rendered obvious.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claim 1 above, and further in view of Higashino et al. (US 2005/0202311 A1).
Regarding claim 8, Woo teaches the limitations of claim 1 above but fails to teach the separation sheet is made of a synthetic resin material.
Woo does teach in [0010, 0036, 0038] that the auxiliary unit membrane (i.e., separation sheet 1355) is beneficial in providing an insulating property to the outer portions of the electrode assembly stack.
Higashino, which is analogous in the art of radical units of stacked electrode assemblies (Higashino Fig. 2A), teaches that radical units are stacked within an overall battery (Higashino Fig. 3) and teaches that each stacked electrode assembly within each radical unit is surrounded by an insulating outer sheath which is given its excellent electric insulating property from a synthetic resin layer (Higashino [0054]).
Since Woo is silent towards the material type of the separation sheet used for insulation around the electrode stack, a skilled artisan would have found it obvious to choose a synthetic resin as the separation sheet material to impart an excellent electric insulating property as taught by Higashino. Additionally, the selection of a known material suitable for its intended use is obvious per MPEP 2144.07.  
Thereby, claim 8 is rendered obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728           

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728